Exhibit 10.3

OMTOOL, LTD.

 


STOCK PURCHASE AND RESTRICTION AGREEMENT — OFFICER

 

Omtool, Ltd. (the “Company”) hereby enters into this Stock Purchase and
Restriction Agreement, dated as of the date set forth below, with the
Stockholder named herein (the “Agreement”) and issues and sells the Shares
specified herein the following common stock pursuant to its 1997 Stock Plan, as
amended. The terms and conditions attached hereto are also part hereof.

 

Name of Employee (the “Stockholder”):

[NAME]

 

 

Date of this restricted stock purchase:

[DATE]

 

 

Number of shares of the Company’s Common Stock issued and sold under this
Agreement (the “Shares”):

[NUMBER OF SHARES]

 

 

Purchase price per share:

$0.01

 

 

Number of Shares that are Vested Shares on Vesting Start Date:

None

 

 

Shares that are Unvested Shares on Vesting Start Date:

[NUMBER OF SHARES UNVESTED]

 

 

Vesting Start Date:

[VESTING START DATE]

 

 

Vesting Schedule:

 

 

On the annual anniversary date of the Vesting Start Date commencing one year
from the Vesting Start Date:

[1/4 OF UNVESTED SHARES]

 

 

OMTOOL, LTD.

 

 

 

Signature of Stockholder

 

 

 

 

 

 

 

 

 

By:

 

Street Address

 

 

Name of Officer:

 

 

 

Title:

 

 

 

 

City/State/Zip Code

 

 

 

 


--------------------------------------------------------------------------------


OMTOOL, LTD.


STOCK PURCHASE AND RESTRICTION AGREEMENT — OFFICER

Omtool, Ltd. (the “Company”) agrees to sell to the Stockholder, and the
Stockholder agrees to purchase from the Company, shares of the Company’s Common
Stock, $.01 par value per share (“Common Stock”), on the following terms and
conditions:

1.             Grant Under Plan. This stock purchase is made pursuant to and is
governed by the Company’s 1997 Stock Plan, as amended (as the same may be
amended and/or restated from time to time, the “Plan”) and, unless the context
otherwise requires, terms used herein shall have the same meanings as in the
Plan. The Shares will be evidenced by this Agreement and the Stockholder will
not receive a certificate for the Shares. Initially, the Stockholder will have
his or her ownership of the Shares registered only in book-entry form in the
recording of the transfer agent for the Company’s Common Stock. Book-entry
registration refers to a method of recording stock ownership in which no shares
are issued to stockholders. After any date on which the Shares have become
Vested Shares, the Stockholder may obtain, upon request from the Company to the
transfer agent for the Company’s Common Stock, a certificate for the Vested
Shares registered in his or her name in book-entry form.

2.             Purchase and Sale of Stock; Payment of Purchase Price. The
Company hereby sells to the Stockholder, and the Stockholder hereby purchases
from the Company, the Shares of Common Stock at the purchase price per Share set
forth on the cover page. The purchase price shall be paid by the Stockholder
upon execution and delivery of this Agreement by check payable to the Company.

3.             Investment Representation. The Stockholder represents, warrants
and acknowledges that he or she has had an opportunity to ask questions of and
receive answers from a person or persons acting on behalf of the Company
concerning the terms and conditions of this investment. The Stockholder
represents and warrants to the Company that he or she is acquiring the Shares
with his or her own funds, for his or her own account for the purpose of
investment, and not with a view to any resale or other distribution thereof in
violation of the Securities Act of 1933, as amended (the “Securities Act”). As
applicable, the Company may place a legend on any stock certificate representing
the Shares to the effect that the Shares were acquired pursuant to an investment
representation without registration of the Shares and may make an appropriate
notation with respect to the same on its stock records. As applicable, the
Company may also place a legend on any stock certificate representing any of the
Shares reflecting the restrictions on transfer and any rights of repurchase and
rights of first refusal set forth herein and may make an appropriate notation on
its stock records with respect to the same.

The Stockholder understands that the Company is under no obligation to register
the Shares under the Securities Act or to comply with the requirements for any
exemption that might otherwise be available, or to supply the Stockholder with
any information necessary to enable the


--------------------------------------------------------------------------------




Stockholder to make routine sales of the Shares under Rule 144 or any other
rule of the Securities and Exchange Commission.

4.             Vesting if Employment Continues.

(a)           Vesting Schedule. If the Stockholder has remained continuously an
employee of the Company through the vesting dates specified on the cover
page hereof, Unvested Shares shall become Vested Shares (or shall “vest”) on
such dates in an amount equal to the number of shares set opposite the
applicable date on the cover page hereof. Subject to Section 4(b) below, if the
Stockholder’s employment by the Company ceases voluntarily or involuntarily,
with or without cause, no additional Unvested Shares shall become Vested Shares
under any circumstances with respect to the Stockholder. Any determination under
this Agreement as to employment status or other matters referred to above shall
be made in good faith by the Board of Directors of the Company or the
Compensation Committee of the Board of Directors, whose decision shall be
binding on all parties.

(b)          Accelerated Vesting due to Acquisition. Upon the consummation of an
Acquisition (as defined in the Plan), the vesting provisions of this Agreement
shall be accelerated by a period of one year such that the Stockholder shall be
credited with one year of additional service time to the Company as an employee.

In the event that the Stockholder is employed by the Company immediately prior
to the consummation of an Acquisition and is terminated without “Cause” (as
defined below)) or terminates his or her own employment “for Good Reason” (as
defined below) following the consummation of the Acquisition, then all
installments of this Agreement shall vest in full immediately prior to such
termination.

“Good Reason” shall mean, without the Stockholder’s express written consent,
(i) termination for redundancy due to an Acquisition; (ii) any reduction in the
Stockholder’s base annual salary as in effect immediately preceding an
Acquisition or as the same may be increased from time to time or failure to
continue coverage of the Stockholder under any compensation or benefit plan made
available to similarly situated employees of the acquiring party; (iii) (a) a
requirement that the location in which the Stockholder perform his or her
principal duties for the Company be changed following an Acquisition to a new
location (the “New Location”) that is outside a radius of 50 miles from the
principal business address at which the Stockholder performed his or her
principal duties immediately preceding an Acquisition (the “Old Location”),
unless the New Location is closer to the Stockholder’s then current principal
residential address than the Old Location or (b) a requirement that the location
at which the Stockholder perform his or her principal duties for the Company be
changed following an Acquisition to a New Location that results in a commute of
more than 50 miles from the Stockholder’s principal residential address; or
(iv) a substantial change in the nature or scope of the functions or duties of
the Stockholder from those attached to the position with the Company which the
Stockholder held immediately prior to the Acquisition.

2


--------------------------------------------------------------------------------




 

“Cause” shall mean conduct involving one or more of the following: 
(i) disloyalty, gross negligence, willful misconduct, fraud or breach of
fiduciary duty to the Company which causes material harm to the Company;
(ii) deliberate disregard of the rules or policies of the Company, or willful
breach of an employment or other agreement with the Company, which causes
material harm to the Company; (iii) the unauthorized disclosure of any trade
secret or confidential information of the Company which causes material harm to
the Company; or (iv) the commission of an act which constitutes unfair
competition with the Company or which induces any customer or supplier to breach
a contract with the Company.

(c)           Termination of Employment. For purposes hereof, employment shall
not be considered as having terminated during any leave of absence if such leave
of absence has been approved in writing by the Company and if such written
approval contractually obligates the Company to continue the employment of the
Stockholder after the approved period of absence; in the event of such an
approved leave of absence, vesting of Unvested Shares shall be suspended (and
the period of the leave of absence shall be added to all vesting dates) unless
otherwise provided in the Company’s written approval of the leave of absence
that specifically refers to this Agreement. For purposes hereof, employment
shall include a consulting arrangement between the Stockholder and the Company
that immediately follows termination of employment, but only if so stated in a
written consulting agreement executed by the Company that specifically refers to
this Agreement. This Agreement shall not be affected by any change of employment
within or among the Company and its Subsidiaries so long as the Stockholder
continuously remains an employee of the Company or any Subsidiary.

5.             Restrictions on Transfer; Purchase by the Company. The
Stockholder shall not sell, assign, transfer, pledge, encumber or dispose of all
or any of his or her Unvested Shares, except that Unvested Shares may be
transferred only pursuant to this Section 5 hereof. The Stockholder may not at
any time transfer any Shares to any individual, corporation, partnership or
other entity that engages in any business activity that is in competition,
directly or indirectly, with the products or services being developed,
manufactured or sold by the Company. The determination of whether any proposed
transferee engages in any business activity that is in competition with those of
the Company shall be made by the Board of Directors of the Company in good
faith. This prohibition shall be applicable in addition to and separately from
the other provisions hereof.

Upon the termination of the Stockholder’s employment, the Stockholder shall sell
to the Company (or the Company’s assignee) all of his or her Unvested Shares in
accordance with the procedures set forth below. The purchase price (the
“Repurchase Price”) of such Shares (the “Repurchased Shares”) shall be the
purchase price per Share set forth on the cover page hereof (subject to
adjustment as herein provided). The sale of the Repurchased Shares shall take
place as soon as practicable at the principal executive offices of the Company
at the time and date set by the Company. Such sale shall be effected by the
Company’s delivery of a stock power

3


--------------------------------------------------------------------------------




executed by the Stockholder in the form attached hereto and a letter from the
Company to the Company’s transfer agent noting the number of shares that are to
be repurchased, against payment to the Stockholder by the Company of the
Repurchase Price by check for the Repurchased Shares (which check may be
delivered by mail). Upon the mailing of a check in payment of the purchase price
in accordance with the terms hereof, the Company shall become the legal and
beneficial owner of the Shares being repurchased and all rights and interests
therein or relating thereto, and the Company shall have the right to retain and
transfer to its own name the number of Shares being repurchased by the Company.

Notwithstanding the foregoing, the Stockholder may transfer all or any of his or
her Unvested Shares (x) as a gift to any member of his or her family or to any
trust for the benefit of any such family member or the Stockholder; provided
that any such transferee shall agree in writing with the Company, as a condition
precedent to such transfer, to be bound by all of the provisions of this
Agreement to the same extent as if such transferee were the Stockholder, or
(y) by will or the laws of descent and distribution, in which event each such
transferee shall be bound by all of the provisions of this Agreement to the same
extent as if such transferee were the Stockholder or (z) by court order, in
which event each such transferee shall be bound by all of the provisions of this
Agreement to the same extent as if such transferee were the Stockholder. As used
herein, the word “family” shall include any spouse, lineal ancestor or
descendant, brother or sister.

6.             Death; Disability.

(a)           Upon the death or Disability (as defined below) of the Stockholder
while in the employ of the Company, but only to the extent the Stockholder has
any Unvested Shares, all Unvested Shares shall become Vested Shares.

(b)          Definition of Disability. For purposes of this Agreement, the term
“disability” shall mean “permanent and total disability” as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”).

7.             Withholding Taxes. If the Company in its discretion determines
that it is obligated to withhold any tax in connection with the transfer of, or
the lapse of restrictions on, the Shares, the Stockholder hereby agrees that the
Company may withhold from the Stockholder’s wages or other remuneration the
appropriate amount of tax. At the discretion of the Company, the amount required
to be withheld may be withheld in cash from such wages or other remuneration.
The Stockholder further agrees that, if the Company does not withhold an amount
from the Stockholder’s wages or other remuneration sufficient to satisfy the
withholding obligation of the Company, the Stockholder will make reimbursement
on demand, in cash, for the amount underwithheld.

8.             Failure to Deliver Shares. If any Stockholder (or his or her
legal representative) who has become obligated to sell Shares hereunder shall
fail to deliver such Shares to the Company in accordance with the terms of this
Agreement, the Company may, at its option, in

4


--------------------------------------------------------------------------------




addition to all other remedies it may have, send to such Stockholder by
registered mail, return receipt requested, the purchase price for such Shares as
is herein specified. Thereupon, the Company: (i) shall cancel on its books the
entry or entries and/or certificates or certificates representing such Shares to
be sold; and (ii) shall make, in lieu thereof, a new entry or entries or issue,
in lieu thereof, a new certificate or certificates in the name of the Company
representing such Shares, and thereupon all of such Stockholder’s rights in and
to such Shares shall terminate.

9.             Arbitration. Any dispute, controversy, or claim arising out of,
in connection with, or relating to the performance of this Agreement or its
termination shall be settled by arbitration in Massachusetts, pursuant to the
rules then obtaining of the American Arbitration Association. Any award shall be
final, binding and conclusive upon the parties and a judgment rendered thereon
may be entered in any court having jurisdiction thereof.

10.          Provision of Documentation to Stockholder. By signing this
Agreement the Stockholder acknowledges receipt of a copy of this Agreement and a
copy of the Plan.

11.                               Miscellaneous.

(a)           Notices. All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail, postage prepaid, return
receipt requested, if to the Stockholder, to the address set forth on the cover
page hereof or at the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.

(b)          Entire Agreement; Modification. This Agreement constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.

(c)           Fractional Shares. All fractional Shares resulting from the
adjustment provisions contained in the Plan shall be rounded down to the nearest
whole share.

(d)          Changes in Capital Structure. In the event of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off, split-up, or other
similar change in capitalization or event, the securities received in respect of
such event shall be “Shares” hereunder subject to this Agreement and shall
retain the same status as “Vested Shares” or “Unvested Shares” as the Shares in
respect of which they were received, and the repurchase price per security
subject to repurchase shall be appropriately adjusted by the Company.

(e)           Severability. The invalidity, illegality or unenforceability of
any provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

5


--------------------------------------------------------------------------------




(f)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, subject to the limitations set forth herein.

(g)           Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of Delaware without giving effect to the principles
of the conflicts of laws thereof.

(h)          No Obligation to Continue Employment. Neither the Plan, nor this
Agreement, nor any provision hereof imposes any obligation on the Company to
continue the Stockholder in employment or any other business relationship with
the Company.

* * * * *

6


--------------------------------------------------------------------------------




 


STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________, taxpayer identification or social security
number __________________, residing at _______________________ an aggregate of
__________________ shares of common stock, $.01 par value per share (the
“Shares”), of Omtool, Ltd. (the “Corporation”), a Delaware corporation standing
in my name on the books of said Corporation, and do hereby irrevocably
constitute and appoint the Corporation as attorney-in-fact to transfer the
Shares in the books of the Corporation with full power of substitution in the
premises.

Dated:

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

Witness:

 

 

 

7


--------------------------------------------------------------------------------